COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


AMERICAN SAFETY RAZOR COMPANY
AND
EMPLOYERS INSURANCE COMPANY OF WAUSAU

v.   Record No. 2430-95-3                     MEMORANDUM OPINION *
                                                  PER CURIAM
SHERYL NESTER GREEN                             MARCH 19, 1996


                                    FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Cathleen P. Welsh; Wharton, Aldhizer &
            Weaver, on brief), for appellants.

            (A. Thomas Lane, Jr., on brief), for
            appellee.



     American Safety Razor Company and its insurer contend that

the Workers' Compensation Commission erred in finding that Sheryl

N. Green's bilateral de Quervain's tendinitis and bilateral

epicondylitis qualify as compensable occupational diseases within

the meaning of "disease" under the Workers' Compensation Act

("the Act").
     This appeal is controlled by the Supreme Court's decision in

Stenrich Group v. Jemmott, ___ Va. ___, ___, ___ S.E.2d ___, ___

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     Accordingly, we reverse the commission's decision.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
    Reversed.




2